WALTER J. SWIETLIK, District Attorney, Ozaukee County
You state that Ozaukee County has purchased 240 acres of land which is located wholly within the limits of the City of Mequon for development as a county park. Federal assistance is being sought to develop the park and a condition of the Federal grant is that the county have full control over the park lands.
You have requested my opinion whether the provision of sec. 27.08 (2) (a), Stats., which provides that the city board of park commissioners shall have power:
"(a) To govern, manage, control, improve and care forall public parks, parkways, boulevards and pleasure drives located within, or partly within and partly without, the corporate limits of the city, and secure the quiet, orderly and suitable use and enjoyment thereof by the people; also to adopt rules and regulations to promote those purposes." (Emphasis added)
applies to a county-owned park located within the city.
It is my opinion that it does not.
Other provisions of sec. 27.08, Stats., namely sub. (2) (c), (3), (6) (a) and (b), refer to "such lands * * * as it may need for public parks" and "its public parks."
I construe the words "all public parks" as used in sec. 27.08 (2) (a), Stats., as meaning city-owned or city-controlled public parks, and this would not include parks owned and operated by the State, under sec. 27.01,27.011, Stats., or parks owned and operated by a county which may wholly or partly be within the limits of a city.
Section 27.14, Stats., relating to police protection, also refers to "all parks," but this broad language is limited in the same section to those "managed and controlled by its common council or by its board of park commissioners."
A county, under the provisions of secs. 59.07 (1), 27.015,27.05, 27.065, Stats., can acquire lands for park purposes. *Page 284 
Such lands may be within the limits of a city. It is only when land within a city is to be acquired by condemnation that consent of the common council of the city is required. See sec. 27.065 (1) (a), Stats.
Section 27.05, Stats., grants the county park commission charge and supervision of all county parks, and sec. 27.05 (8), Stats., provides in part that the commission shall:
"(8) Have complete and exclusive jurisdiction and control over the improvement and maintenance of that portion of any public alley, street or highway which has heretofore been, or hereafter may be, by consent of the governing body of the town, city or village wherein such alley, street or highway is located, made a part of the county park or parkway system. * * *"
Also see sec. 27.065 (14), Stats., and note the use of the word "thereafter" therein.
RWW:RJV